         Case 1:17-cr-00232-EGS Document 267-1 Filed 10/08/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA

    v.

    MICHAEL T. FLYNN,                              Criminal Action No. 17-232-EGS

    Defendant.




                                 [PROPOSED] ORDER

         Having considered General Flynn’s Motion to Strike Ex Parte

Communications and to Foreclose Filings of Any Other Non-Parties, it is hereby

ORDERED that:

         All non-party filings are be stricken from the record.

         It is FURTHER ORDERED that the request of any non-party seeking leave

to file is denied.

         SO ORDERED.




Dated: ________________________                        ________________________
                                                       Emmett G. Sullivan
                                                       United States District Judge
